Exhibit 99.2 Investor Day Supplement - OSG’s Net Asset Value December 15, 2010 page 2 OSG’s Net Asset Value $57/share Cash & Equivalent and Debt estimates as of12/31/2010; Steel Value as of 11/1/10; JV Value is PV of estimated dividends. Crude Product US Flag CIP page 3 Steel Value As of December 31, 2010, OSG estimates the steel value of its owned fleet to be $2.8 billion OSG Net Asset Value page 4 Charters-In The value contribution of OSG’s charter-in fleet is the present value of the difference between charter-out revenue and the charter-in cost.For bareboat charters-in, charter-in cost includes operating expenses as they are paid by the charterer.The following table shows the average nominal spread between revenue and charter-in cost per revenue day.No value is ascribed to the portion of charters-in extending beyond end-2020. Cash and Cash Equivalents / Debt Cash and Cash Equivalents and Total Debt are forecasted as of December 31, 2010 based on (a) forecasted 4Q2010 cash flows; (b) Cash of $351 million (unchanged from September 30, 2010); and (c) 4Q2010 revolver borrowings required to maintain such Cash balance. Joint Ventures Each joint venture is valued as the present value of OSG’s share of the joint venture’s expected dividends and capital distributions. The FSO joint venture valuation assumes that the time charters on the two FSOs are renewed at rates similar to the average rate currently being earned on both vessels. OSG Net Asset Value
